Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mengoli et al. (US 4,231,851).
The examiner interprets that the recited halogen-containing compound (A2) of claim 1 would encompass any compound that contains the halogen.  Also, the recited “a solution comprising” would permit presence of other components.
Also, the recited metal compound (A1) of claim 1 would be alternative/optional when the halogen-containing compound (A2) is chosen.
Mengoli et al. teach coating of steel strips with a solution comprising o-chlorophenol (the instant A2) and ethylene diamine in example 1 (the instant B).
Thus, the instant invention lacks novelty.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitzi et al. (US 8,134,150).
The examiner interprets that the recited metal compound (A1) of claim 1 would encompass any compound that contains a metal.  Also, the recited “a solution comprising” would permit presence of other components.
Mitzi et al. teach coating a substrate with a solution comprising SnS2 and hydrazine (N2H4) in Example 1.  The SnS2 and hydrazine would meet the recited metal compound (A1) and amine compound (B), respectively.  The coated film taught in the Example 1 would be expected to meet the claim 7 since Mitzi et al. teach uniform ultrathin films having a thickness of 50 angstroms (5 nm) in at col. 24, lines 36-39 and 5-1,000 angstroms (0.5 to 100 nm) at col. 10, lines 35-38.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Mitzi et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Mitzi et al. teach trimethylamine and triethylamine at col. 6, lines 37-52 meeting claim 6 since they are also taught in para. [0031] of the instant specification. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Mitzi et al. further teach other metal compound such as In2Se2 at col. 10, lines 24-27
Thus, the instant invention lacks novelty.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English abstract of CN 109575909 A (April 5, 2019).
The English abstract of CN teaches a coating composition comprising water, acrylamide, 2-propylene-2-methylpropane, docetaxel, dimethyl ammonium chloride, initiator and sodium hydroxide or potassium hydroxide.  The sodium hydroxide and potassium hydroxide would meet the recited metal compound (A1)  
The English abstract of CN teaches that the docetaxel is aliphatic amines including diethylenediamine which would meet the recited amine compound (B).
The supporting agent main body taught by CN would meet the instant substrate.
Thus, the instant invention lacks novelty.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prat et al. (US 8,975,815).
Prat et al. teach a substrate coated with a protective layer of at least one organic compound chosen from the group consisting of diamine-derived compounds and heterocyclic organometallic complexes yielding a thickness of 5-100 nm at bottom of claim 15.  Prat et al. teach various diamine-derived compounds and heterocyclic organometallic complexes at col. 3, lines 14-43 meeting the recited amine compound (B) and organometallic compound (A1), respectively.
The recited “at least one organic compound” of the claim 15 would encompass a mixture the diamine-derived compounds and heterocyclic organometallic complexes.
Prat et al. teach use of inkjet printing at col. 6, lines 25-27 which would be expected to comprise solvent(s). 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize a solution comprising a mixture the diamine-derived compounds and heterocyclic organometallic complexes for obtaining a protective layer coated substrate since Prat et al. teach “at least one organic compound” in the claim 15 encompassing a mixture the diamine-derived compounds and heterocyclic organometallic complexes absent showing otherwise.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgar et al. (US 3,709,710).
The examiner interprets that the recited metal compound (A1) of claim 1 would encompass any compound that contains a metal.  Also, the recited “a solution comprising” would permit presence of other components.
Edgar et al. teach coating of steel strips with a solution comprising o-chlorophenol (the instant A2) and ethylene diamine in example 1 (the instant B).
Thus, the instant invention lacks novelty.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,533,851 teaches a solution comprising butylamine and gold tertiarydodecyl mercaptide in example 1.
US 2017/0190139 A1 teaches a coating composition comprising at least one metal or metallic compound in abstract. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE H YOON/
Primary Examiner, Art Unit 1762